DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2022 has been entered.

Response to Arguments
Applicant’s corrections to claim objections for claims 25, 31, and 35 made on 04/25/2022 has been considered and the objection to the claims is withdrawn.
In view of the amendments and arguments filed 07/06/2022, the Examiner contacted the Applicant to propose an amendment that reflects the arguments in the claims and to overcome the previous rejection to claim(s) 25-27, 31-33, 35-37, and 41 under 35 U.S.C. 103. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an E-Mail exchange interview with Hao Tan (Reg. # 73,711) on 08/04/2022.

The application has been amended as follows: 

1-24. (Canceled).

25. (Currently Amended) A method for eliminating intermodulation interference, comprising:
determining, by a base station, a second signaling based on a first signaling, wherein the first signaling is a user equipment capability enquiry signaling, and the second signaling carries instruction information instructing the user equipment to send transmission capacity on a combination of different frequency bands, wherein a frequency band for receiving data is a part of frequency bands for sending data; 
sending, by the base station, the second signaling to the user equipment;
receiving, by the base station, a response signaling returned by the user equipment based on the second signaling;
determining, by the base station, the transmission capacity of the user equipment on the combination of the different frequency bands according to the response signaling, wherein the transmission capacity of the user equipment on the combination of the different frequency bands comprises an ability to support simultaneous data sending and receiving on the combination of the different frequency bands, wherein the ability to support simultaneous data sending and receiving on the combination of the different frequency bands comprises sending data simultaneously on the different frequency bands in the combination, and supporting simultaneous data receiving on a sub-portion of the different frequency bands in the combination; and
determining on which combination of the different frequency bands the user equipment does not generate intermodulation interference when sending data simultaneously based on the transmission capacity, and configuring the user equipment with time-frequency resources that do not generate the intermodulation interference by: configuring at least one of time resource and frequency resource for the user equipment to send data simultaneously on two frequency bands when data to be transmitted of the user equipment meets a preset condition, in case that it is determined that the user equipment supports simultaneous data sending on the two frequency bands based on the transmission capacity; and refusing to configure the at least one of time resource and frequency resource for the user equipment to send data simultaneously on the two frequency bands, in case that it is determined that the user equipment does not support simultaneous data sending on the two frequency bands based on the transmission capacity.

26. (Currently Amended) The method according to claim 25, wherein determining, by the base station, the second signaling based on the first signaling comprises:
obtaining the second signaling by adding a third signaling to the user equipment capability enquiry signaling, wherein the third signaling instructs the user equipment to send the transmission capacity on the combination of the different frequency bands.

27. (Previously Presented) The method according to claim 26, wherein the third signaling comprises a frequency band list, and the frequency band list comprises two or more frequency bands.

28-30. (Canceled). 

31. (Currently Amended) A method for eliminating intermodulation interference applied to a user equipment, comprising:
receiving a second signaling sent by a base station, wherein the second signaling carries instruction information instructing the user equipment to send transmission capacity on a combination of different frequency bands, wherein the combination of the different frequency bands for sending data is a part of frequency bands for receiving data;
determining a response signaling based on the second signaling, wherein the response signaling carries the transmission capacity of the user equipment on the combination of the different frequency bands, wherein the transmission capacity of the user equipment on the combination of the different frequency bands comprises an ability to support simultaneous data sending and receiving on the combination of the different frequency bands; wherein the ability to support simultaneous data sending and receiving on the combination of the different frequency bands comprises sending data simultaneously on the different frequency bands in the combination, and supporting simultaneous data receiving on a sub-portion of the different frequency bands in the combination; and
sending, by the user equipment, the response signaling to the base station, to cause the base station to determine the transmission capacity of the user equipment on the combination of the different frequency bands according to the response signaling, determine on which combination of the different frequency bands the user equipment does not generate intermodulation interference when sending data simultaneously based on the transmission capacity, and configure the user equipment with time-frequency resources that do not generate the intermodulation interference by: configuring at least one of time resource and frequency resource for the user equipment to send data simultaneously on two frequency bands when data to be transmitted of the user equipment meets a preset condition, in case that it is determined that the user equipment supports simultaneous data sending on the two frequency bands based on the transmission capacity; and refusing to configure the at least one of time resource and frequency resource for the user equipment to send data simultaneously on the two frequency bands, in case that it is determined that the user equipment does not support simultaneous data sending on the two frequency bands based on the transmission capacity.

32. (Currently Amended) The method according to claim 31, wherein determining the response signaling based on the second signaling comprises:
determining the combination of the different frequency bands supported for simultaneous data sending or simultaneous data sending and receiving based on the instruction information in the second signaling; and
obtaining the response signaling by adding the combination of the different frequency bands supported for simultaneous data sending or simultaneous data sending and receiving to a new radio frequency parameter signaling, and adding the radio frequency parameter signaling to a network capability signaling supported by the user equipment.

33. (Currently Amended) The method according to claim 32, wherein determining the combination of the different frequency bands supported for simultaneous data sending or simultaneous data sending and receiving based on the instruction information in the second signaling comprises:
determining the combination of the different frequency bands supported for simultaneous data sending or simultaneous data sending and receiving from two or more frequency bands comprised in a frequency band list, in case that the second signaling comprises the frequency band list.

34. (Canceled).

35. (Currently Amended) A base station, comprising:
a processor; and
a memory for storing processor-executable instructions;
wherein the processor is configured to:
determine, by the base station, a second signaling based on a first signaling, wherein the first signaling is a user equipment capability enquiry signaling, and the second signaling carries instruction information instructing the user equipment to send transmission capacity on a combination of different frequency bands, wherein a frequency band for receiving data is a part of frequency bands for sending data; 
send, by the base station, the second signaling to the user equipment;
receive, by the base station, a response signaling returned by the user equipment based on the second signaling;
determine the transmission capacity of the user equipment on the combination of the different frequency bands according to the response signaling, wherein the transmission capacity of the user equipment on the combination of the different frequency bands comprises an ability to support simultaneous data sending and receiving on the combination of the different frequency bands, wherein the ability to support simultaneous data sending and receiving on the combination of the different frequency bands comprises sending data simultaneously on the different frequency bands in the combination, and supporting simultaneous data receiving on a sub-portion of the different frequency bands in the combination; and
determine on which combination of the different frequency bands the user equipment does not generate intermodulation interference when sending data simultaneously based on the transmission capacity, and configure the user equipment with time-frequency resources that do not generate the intermodulation interference by: configuring at least one of time resource and frequency resource for the user equipment to send data simultaneously on two frequency bands when data to be transmitted of the user equipment meets a preset condition, in case that it is determined that the user equipment supports simultaneous data sending on the two frequency bands based on the transmission capacity; and refusing to configure the at least one of time resource and frequency resource for the user equipment to send data simultaneously on the two frequency bands, in case that it is determined that the user equipment does not support simultaneous data sending on the two frequency bands based on the transmission capacity.

36. (Currently Amended) The base station according to claim 35, wherein the processor is further configured to:
obtain the second signaling by adding a third signaling to the user equipment capability enquiry signaling, wherein the third signaling instructs the user equipment to send the transmission capacity on the combination of the different frequency bands.

37. (Previously Presented) The base station according to claim 36, wherein the third signaling comprises a frequency band list, and the frequency band list comprises two or more frequency bands.

38-40. (Canceled) 

41. (Previously Presented) A user equipment, comprising:
a processor; and
a memory for storing processor-executable instructions;
wherein the processor is configured to implement the method for eliminating intermodulation interference according to any one of claims 31-33.

Allowable Subject Matter
Claims 25-27, 31-33, 35-37, and 41 renumbered to 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments modified via examiner’s amendment, i.e., “wherein the ability to support simultaneous data sending and receiving on the combination of the different frequency bands comprises sending data simultaneously on the different frequency bands in the combination, and supporting simultaneous data receiving on a sub-portion of the different frequency bands in the combination” (claims 21, 31, and 35), in conjunction with other limitations recited in the claims have overcome the previous 103 rejection. 
An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. The closest prior(s) art found is/are as follows:
Van Lieshout et al. (US 2015/0023268 A1) (previously cited), which is directed to Mobile communication method, radio base station, and mobile station; and teaches an eNB 104 determines to send a UECapabilityEnquiry message 205 to a UE 102 based on message 1, i.e., modified message 205 includes legacy capability fields that UECapabilityEnquiry message 201 also has. Message 205 is a request that covers B5C capabilities and includes requestedFrequencyBands requesting the UE to provide supported CA band combinations and non-CA bands. B5C capabilities is 5 bands or more combinations for CA. Legacy CA band combinations include up to 2 downlink and 1 uplink carriers. The eNB 104 receives UECapabilityInformation message 206 from the UE 102 in response to the UECapabilityEnquiry message 205. (Figs. 2-3, [0011], [0057], [0061]-[0064], [0076]);
Zeng et al. (US 2019/0081657 A1) (previously cited), which is directed to Detection of Intermodulation Issues and Transmission Scheme Configuration to Remedy Intermodulation Issues; and teaches a network operator serving UEs and receiving UE capability information in order to determine supported bands and band combinations. For example, a UE supports simultaneous operation on band combination B1+B3+B42+n77 on carrier 1 but does not support simultaneous operation on band combination B1+B3+B42+n77 on carrier 2. The network operator allocates network resources to the UE for simultaneous uplink transmission on supported band combination received in the UE capability information. However, the network operator refuses to allocate the network resources to the UE for simultaneous uplink transmission on band combination received in the UE capability information because the band combination is not supported by the UE. Instead, the network operator configures the UE with single uplink transmission. The UE 106 determines whether a given band combination would potentially cause intermodulation interference and reports the UE capability information to the BS 102. The BS 102 considers the reported capability information to determine band allocation in an attempt to reduce or avoid causing intermodulation interference. The UE may report intermodulation issue for specific band combination including combination of bands that result in intermodulation issue. The BS may then reconfigure the UE with a single UL carrier to mitigate the intermodulation interference. Interference of an intermodulation product on a band of different bands, i.e., a UE supports 4DL and 1 UL connection on different bands including bands 1, 3, 7, and 20 while concurrently supporting 1DL and 1 UL in an NR band. IM5 may be produced at the UE from a harmonic LTE UL band 3 and NR UL may fall into LTE DL band 7 frequencies during simultaneous UL operation. IM5 may also be produced at the UE from a harmonic LTE UL band 20 and NR UL may fall into LTE DL band 7 reception. Therefore, it may be desirable for the UE to provide UE capability information regarding supported bands and band combinations in order to take advantage of the possibility that within a given band combination that could have IMD issues and that such channel allocation possibilities may be network operator specific. (Figs. 12-13, [0090], [0125], [0127]-[0128], [0130]-[0131], [0139]-[0140], [0142], [0144], [0148], [0151]-[0153]); and 
Uchino et al. (US 2015/0023268 A1) (previously cited), which is directed to Mobile communication method, radio base station, and mobile station; and teaches a UE-EUTRA Capability message that includes SupportedBandCombinationParameters-r11 indicating for each band combination whether the UE is capable or not capable of simultaneously transmitting uplink data signals and receiving downlink data signals with respect to the information about simultaneousTxRx-r11 with ENUMERATED{supported}. The UE-EUTRA Capability message further includes SupportedBandCombination-r10 for BandParametersUL-r10 with ca-BandwidthClassUL-r10 and BandParametersDL-r10 with ca-BandwidthClassDL-r10 for different classes. The CA bandwidth classes include classes H and I that have different numbers of simultaneous DL transmission and UL transmission. A base station then schedules a mobile station to perform simultaneous transmission via multiple carriers based on the simultaneous transmission capability information from the mobile station indicating the mobile station can guarantee predetermined communication quality in transmission of uplink data signals via the multiple carriers. (Figs. 6, 11, [0057], [0066]-[0067], [0101]); and 
Huang et al. (US 2020/0029347 A1), which is directed to Data transmission method and apparatus, resources scheduling method and apparatus, terminal, and network-side device; and teaches a terminal sends an operating band information list and capability indication information indicating whether the terminal supports simultaneous data sending and data receiving on an operating band in the operating band information list, or whether the terminal supports simultaneous data sending and data receiving on each frequency pairing combination in each operating band in the operating band information list. ([0030]); and 
Matsuda et al. (US 2021/0143963 A1), which is directed to Communication device, communication method, and program; and teaches a terminal device 200 sends information indicating combinations of bands supports by the terminal device 200. The information indicates whether or not simultaneous transmission and reception in different multiple bands are supported of each of the combinations of bands. ([0124]); and 
Rahman et al. (US 2017/0279567 A1), which is directed to Network node, communication device and method therein for handling dynamic subframe configurations; and teaches a communication device 202 is configured to communicate in two or more simultaneous bands in DL and/or in UL, i.e., the communication device 202 may communicate with a network node 200 over a different number of uplink bands and downlink bands simultaneously. The UE may send UE capability information to the network node indicating certain number of supported bands/carriers, i.e., 2 UL inter-band CA capabilities per band, 2UL intra-band CA capabilities for contiguous CC aggregation per band, and 2UL intra-band CA capabilities for non-contiguous CA aggregation per band. The UE capability information further includes IE indicating whether the UE supports simultaneous reception and transmission on different bands for each band combination listed in supportedBandCombination. (Figs. 2A-D, [0023]-[0027], [0085]-[0088], [0093]-[0095]); and 
Takeda et al. (US 2016/0218853 A1), which is directed to User terminal, base station and radio communication method; and teaches a UE capability for simultaneous transmission and reception in the form of band combination parameters. Each band combination parameter is associated with whether or not the UE is capable of simultaneous transmission and reception, i.e., a combination of DL frequency band of FDD cell and UL frequency band of TDD cell and/or a combination of UL frequency band of FDD cell and DL frequency band of TDD cell. ([0051]-[0052]).

Neither Van Lieshout nor Zeng, Uchino, Huang, Matsuda, Rahman, or Takeda, taken alone or in any reasonable combination, teach the claims as amended, i.e., “wherein the ability to support simultaneous data sending and receiving on the combination of the different frequency bands comprises sending data simultaneously on the different frequency bands in the combination, and supporting simultaneous data receiving on a sub-portion of the different frequency bands in the combination” (claims 21, 31, and 35), in conjunction with other limitations recited in the claims.
	Therefore claims 25-27, 31-33, 35-37, and 41 renumbered to 1-10 are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THE HY NGUYEN/Examiner, Art Unit 2478